                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION,         )
                                            )
                  Plaintiff,                )
                                            )
      v.                                    )   Case No. 1:16-cv-10607- NMG
                                            )
DAVID JOHNSTON                              )
                                            )
                  Defendant.                )
___________________________________________ )


     PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT DAVID
        JOHNSTON’S MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

STANDARD ....................................................................................................................................1

ARGUMENT ...................................................................................................................................2

I.      A Reasonable Jury Could Find Johnston Led a Scheme to Defraud Investors ......................2

II.     A Reasonable Jury Could Find David Johnston Made Affirmative Selective
        Disclosures that Withheld a Material Fact that Johnston Had a Duty to Disclose .................3

III.    A Reasonable Jury Could Find Johnston Made Misleading Statements of Fact ....................7

IV. A Reasonable Jury Could Find Johnston Acted with Scienter when
    He Misled Investors ..............................................................................................................11

V.      A Reasonable Jury Could Find Johnston Falsely Certified Aveo’s Periodic Filings ...........14

CONCLUSION ..............................................................................................................................15




                                                                      i
                                                 TABLE OF AUTHORITIES

Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000) ..............................................1

In re Boston Sci. Corp. Sec. Litig., 686 F.3d 21 (1st Cir. 2012) ......................................................5

SEC v Ficken, 546 F.2d 45 (1st. Cir. 2008) ...................................................................................14

Greebel v. FTP Software, Inc., 194 F.3d 185 (1st Cir. 1999) ........................................................14

Bachman v. Polaroid Corp., 910 F.2d 10 (1st Cir. 1990)................................................................4

SEC v. Esposito, 260 F. Supp. 3d 79 (D. Mass. 2017) ....................................................................2

SEC v. EagleEye Asset Management, LLC, 975 F. Supp. 2d 151, 160-61 (D. Mass. 2013) .........14

Rosenbaum Capital LLC v. Boston Commc’ns Group, Inc.,
445 F. Supp. 2d 170 (D. Mass. 2006) ..............................................................................................4

In re Boston Tech., Inc. Sec. Litig., 8 F. Supp. 2d 43 (D. Mass. 1998) ...........................................4


15 U.S.C. §77q .................................................................................................................................2

17 C.F.R. §240.10b5(a)....................................................................................................................2

17 C.F.R. §240.13a-14 ...................................................................................................................15




                                                                       ii
                                       INTRODUCTION


       David Johnston’s Motion for Judgment as a Matter of Law (“Motion”) contends that the

record does not contain a legally sufficient evidentiary basis for a reasonable jury to find him

liable for securities fraud because this is an “omissions case” in which the company did not have

a general duty to disclose “any and all” of its interactions with the FDA. This argument

completely ignores the evidence that the Commission has presented as the basis for Johnston’s

liability. The record before the jury shows that Johnston along with others members of Aveo’s

executive management team engaged in a scheme to defraud investors by selectively disclosing

only part of the FDA’s overall survival concerns, intentionally holding back the FDA’s

recommendation to conduct a whole new phase 3 clinical trial that, when disclosed by the FDA

on April 30, 2013, caused Aveo’s stock to drop by 31 percent and its market value to plummet

by over $100 million. As set forth below, there is more than enough evidence in the record for a

reasonable jury to conclude that Johnston led this scheme to defraud and made his own

misleading statements of fact in support of that scheme to deceive Aveo’s investors. The Court

should deny his motion and send this case to the jury.

                                           STANDARD

       When reviewing a motion for judgment as a matter of law, “the court should review all of

the evidence in the record.” Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150

(2000). In reviewing the evidence, “the court must draw all reasonable inferences in favor of the

non-moving party, and it may not make credibility determinations or weigh the evidence.” Id.

And, “it must disregard all evidence favorable to the moving party that the jury is not required to

believe.” Id. at 151.




                                                 1
                                          ARGUMENT

I.     A Reasonable Jury Could Find Johnston Led a Scheme to Defraud Investors

       Just as Johnston did in his summary judgment motion, he continues to mischaracterize

the Commission’s case as “an omissions case.” See Motion, p.2. It’s not just that. The

Commission alleged a scheme to defraud. Perhaps because he has no answer to these allegations

(and now record evidence), Johnston deliberately ignores all of the evidence showing that he and

his communications team employed a deceptive device that Aveo and its officers used as part of

a scheme to defraud investors.

       Exchange Rule 10b-5(a) and Securities Act Section 17(a)(1) make it unlawful to employ

any device, scheme or artifice to defraud. 15 U.S.C. §77q; 17 C.F.R. §240.10b5(a). Scheme

liability arises where defendants “employ a deceptive device for the purpose of defrauding

investors.” SEC v. Esposito, 260 F. Supp. 3d 79, 91 (D. Mass. 2017). This is what Johnston and

Aveo did. As David Johnston admitted on the stand and as shown in Trial Exhibit 92 (August 2,

2012 Press Release), the company used the August 2, 2012 press release’s disclosure of the

FDA’s overall survival concerns as a means to explain the potential delay of its NDA filing from

one quarter to the next. Harper Decl., Ex. B, Trial Tr., 4-153:2-154:6. Johnson also admitted

that knew that this disclosure of FDA concern would raise questions from analysts about whether

the agency requested additional studies. Id., Ex. B, Trial Tr., 4-162:9-19. Johnston further

testified that he and his team created a Question and Answer script designed to tell only half the

story, concealing any reference to what they knew – that the FDA’s concerns were so severe that

the agency had recommended that Aveo conduct a whole new clinical trial. Id., Ex. B, 4-159:15-

162:18; id. Ex. M, Trial Ex. 75 (Aveo 2Q2012 Q&A), p. 3 (“IF PUSHED…details on

discussions with FDA). This script was then provided to Aveo’s CMO, Dr. Slichenmyer, for



                                                 2
him to use when answering analyst questions after the press release issued. Id., Ex. B, Trial Tr.,

4-13:6-4-14:7 Dr. Slichenmyer admitted that he used that script on the conference call to give

his misleading answers that he could not “speculate” when he actually already knew of the

FDA’s recommendation to conduct another clinical trial. Id., Ex. B, Trial Tr., 4-14:10 to 4-21:1;

id., Ex. N, Trial Ex. 76 (Reuters Conference Call Transcript). Johnston sat in on the call as Dr.

Slichenmyer gave the misleading answers to analyst questions, following the plan to hide the

material fact that the FDA had already recommended a second clinical trial. Id., Ex. B, Trial Tr.,

4-163:17 to 4-164:20. Viewing these facts in the light most favorable to the Commission, a

reasonable jury could find that Johnston was part of a scheme to defraud investors by

orchestrating the concealment of the FDA’s recommendation to conduct a second trial during

analyst questioning about the FDA’s overall survival concerns.

II.    A Reasonable Jury Could Find Johnston Made Affirmative Selective Disclosures that
       Withheld a Material Fact that He Had a Duty to Disclose

       Wishing the facts were different, Johnston clings to cases standing for the proposition

that the securities laws do not create a general duty for publicly traded pharmaceutical companies

to disclose material information concerning regulatory back and forth. See Motion, p. 2-4

(citing, e.g., Fire & Police Pension Ass’n of Colorado v. Abiomed, Inc., 778 F.3d 228 (1st Cir.

2015) and In re Sanofi Sec. Litig., 87 F. Supp. 3d 510, 542 (S.D.N.Y. 2015)). These cases,

however, are inapposite here because the record evidence is that Johnston and Aveo deliberately

misled investors by selectively disclosing only part of the FDA’s stated concern about overall

survival, and withholding the FDA’s official recommendation to conduct a second trial to resolve

that specific survival concern. As the Court noted in denying Johnston’s motion for summary

judgment, “[a]ny voluntary disclosure of information that a reasonable investor would consider

material must be ‘complete and accurate’ and a company must disclose facts that are necessary

                                                 3
so that ‘what was revealed would not be so incomplete as to mislead.’ Tutor Perini Corp. v.

Banc of Am. Sec., LLC, 842 F.3d 71, 88 (1st Cir. 2016).” ECF No. 133 (Memo & Order).

       And, here, there is sufficient evidence for a reasonable jury to find that, as part of the

scheme, David Johnston made selective disclosures of the FDA’s survival concerns that gave rise

to a duty to disclose the material recommendation to conduct a whole new clinical trial. When a

company or person makes a partial disclosure, but omits a fact that changes the meaning of what

was disclosed, a duty to disclose arises. See In re Boston Tech., Inc. Sec. Litig., 8 F. Supp. 2d 43,

53 (D. Mass. 1998). Once a company or its officers make a voluntary disclosure that a

reasonable investor would consider material, they have a duty to make that disclosure complete

and accurate. See Rosenbaum Capital LLC v. Boston Commc’ns Group, Inc., 445 F. Supp. 2d

170, 175-176 (D. Mass. 2006); Bachman v. Polaroid Corp., 910 F.2d 10, 16 (1st Cir. 1990)

(“even a voluntary disclosure of information that a reasonable investor would consider material

must be ‘complete and accurate’”) (citation omitted). That is what Johnston and Aveo did here.

At trial, David Johnston admitted that on August 2, 2012, he led the company’s decision to

disclose the FDA’s concerns about the overall survival data. Declaration of Richard Harper

(hereinafter, Harper Decl.), Ex. A, Trial Transcript, 5-37:7-18. He also admitted he believed

these concerns were material because he expected the market to react “pretty negatively” to this

information, which turned out to be correct when the stock dropped by 27 percent on August 2,

2012. Id., 5-40:11-20. He also admitted that he deliberately withheld the FDA’s

recommendation, made at the same preNDA meeting, to conduct another trial to resolve those

concerns. Harper Decl., Ex. B, Trial Tr., 4-167:7-11. Further, Johnston made Aveo’s selective

disclosure when he authorized the filing of the August 2, 2012 press release and filed it with the

Commission on a Form 8-K. Harper Decl, Ex. C, Trial Ex. 92 (Form 8-K Filing Aug. 2, 2012



                                                 4
Press Release); Id., Ex. B, Trial Tr., 4-151:6 to 20. This press release disclosed the FDA’s

concern about overall survival, but, as Johnston planned, omitted any mention of the FDA’s

recommendation to conduct a second clinical trial. Id. Ex. C, Trial Ex. 92, p.7; Id., Ex. B, Trial

Tr., 4-152:24 to 4-156:20. He continued to make these selective disclosures in four of Aveo’s

later SEC filings and at each of the four investor conferences he attended in 2012 and 2013,

where he appeared and described the FDA’s overall survival concerns, while continuing to

withhold the FDA’s recommendation to conduct a second clinical trial. See, infra, Section III,

pp. 7-11 (detailing misleading factual statements in public filings and investor conferences).

       Furthermore, when viewing the record in the light most favorable to the Commission,

there is ample evidence for a reasonable jury to find that the FDA recommendation that Johnston

withheld was a material fact that warranted disclosure. Both Johnston and Slichenmyer admitted

that the FDA’s recommendation created a possibility that the FDA might not approve Tivo

without the second trial. Harper Decl, Ex. B, Trial Tr., 4-132:16-25 (Johnston admitting risk of

non-approval); 4-23:7-23 & 4-27:24 (Slichenmyer admitting pre-approval risk open through the

end of FDA review). As the court explained in its memorandum and order denying Johnston’s

motion for summary judgment, “where information creates a possibility that an event will later

occur, the materiality of the information depends on a balancing of the indicated probability that

an event will occur and the ‘anticipated magnitude of the event in light of the totality of the

company activity.’” ECF 133 (Memo & Order), p. 11 (quoting In re Boston Sci. Corp. Sec.

Litig., 686 F.3d 21, 27 (1st Cir. 2012)).

       With regard to the first part of the balancing, the indicated probability of the event, there

is ample evidence for a reasonable jury to conclude that the FDA’s recommendation of a second

trial created a high risk of non-approval. Indeed, Aveo’s Chief Medical Officer, Dr. William



                                                  5
Slichenmyer, testified that he told Aveo’s Executive Committee exactly that on the evening after

the pre-NDA meeting. After the preNDA meeting, Dr. Slichenmyer created a PowerPoint

slideshow, which he delivered to the Aveo Executive Committee, including Johnston. Harper

Decl., Ex. E, 3-189:17 to 3-199:13. And, as part of that presentation, he told them that failing to

do the recommended second trial would lead to a “high risk” of non-approval. Id., Ex. E, 3-

189:17 to 3-199:13; id., Ex. D, Trial Ex. 63, p. 6 of 7. Johnston saw this presentation and

“understood” the “high risk.” Id., Ex. B, Trial Tr., 4-127:15-20. This high risk probability is

supported by all of the testimony and documents showing (i) that the FDA told Aveo that it was

in the company’s “best interest to conduct another randomized trial”; Id., Ex. B, Trial Tr., 4-

138:10 to 141:4-21; Id., Ex. D, Trial Ex. 67 (May 30, 2012 Aveo Board Presentation), p. 5

(“Additional FDA Feedback”); (ii) the weeks of work that Aveo and Astellas did to design and

propose a second clinical trial to the FDA, id., Ex. E, Trial Tr., 3-210:7 to 3-217:15 (Slichenmyer

describing work done); id. Ex. F, Trial Ex. 44 (Joint Steering Committee Meeting Minutes); (iii)

Aveo’s board approval of a new clinical trial expected to cost $83 million and take over three

years to complete, id., Ex. E, Trial Tr. 3-217:16 to 3-3-219:14, id., Ex. B, 4-3:25 4-8:22

(Slichenmyer describing board approval process); id., Ex. G, Trial Ex. 67 (June 26, 2012 Board

Presentation), pp. 5 & 7 (detailing length of proposed trial and cost); (iv) Aveo’s vigorous, and

ultimately unsuccessful, regulatory strategy to get an agreement from the FDA that the trial

could be done after approval, id., Ex. B, Trial Tr., 4-8:23 to 4-11:11 (Slichenmyer describing

failure to obtain agreement); and (v) the views of Astellas that the FDA’s feedback to the Type A

meeting request indicated that the FDA might require the trial prior to approval. Id., Ex. E, Trial

Tr., 3-45:25 to 3-47:18 (Eck); Id., Ex. H, Trial Ex. 51 (Eck email stating Astellas objection to

Aveo’s cancellation of Type A meeting); id., Ex. E, Trial Tr., 3-103:15 to 3-107:3



                                                 6
(Fitzsimmons).

        With regard to the anticipated magnitude of the event, there is ample evidence from

which a reasonable juror could find that a pre-approval requirement would have been a disaster

for Aveo. The company had no other drug so close to market. Indeed, the company’s 2011 and

2012 Forms 10-K, which Johnston certified, reported that the company was “dependent on the

success of its lead drug candidate, tivozanib.” Harper Decl., Ex. I, Trial Ex. 1 (Aveo’s 2011

Form 10-K), pp. 51-52 of 215; id., Ex. J, Trial Ex. 4 (Aveo’s 2012 Form 10-K), pp. 42-43 of

275. Johnston admitted this fact at trial. Id., Ex. B, Trial Tr., 4-114:17 to 4-115:5. Further, the

Commission’s financial economist found that once the FDA’s recommendation was disclosed on

April 30, 2013, that recommendation (the same recommendation made by the FDA nearly a year

earlier) caused Aveo’s stock price to decline by $2.32 or 31 percent, Id., Ex. K, Trial Tr., 6-45:9-

24; 6-49:25 to 6-50:11, and Johnston’s own expert calculated that drop as causing Aveo to lose

over $100 million in market value. Id., Ex. L, Trial Tr., 7-183:12 to 7-184:1. Viewing this

evidence in the light most favorable to the SEC, there is no doubt a reasonable juror could

conclude that the non-approval of Tivo would have been devastating to Aveo.

        With this record evidence, the jury should now decide whether David Johnston

selectively withheld a material fact from Aveo’s investors that he had a duty to disclose. See

ECF No. 133 (Memo & Order), p.10 (noting materiality of an omission is a question generally

left to the jury.”)

III.    A Reasonable Jury Could Find that Johnston Made Misleading Statements of Fact

        Johnston contends that the evidentiary record shows that he made statements of

“opinion,” rather than misleading statements of fact. This argument displays, at best, a willful

blindness to the evidentiary record. When viewed in the light most favorable to the Commission,



                                                 7
there are ample facts from which the jury could find that Johnston made misleading statements

of fact.

           For example, Johnston authorized the publication of the August 2, 2012 Press Release

and its filing with the Commission on Form 8-K. Harper Decl., Ex. C, Trial Ex. 92 (Form 8-K

Filing Aug. 2, 2012 Press Release); Id., Ex. B, Trial Tr., 4-151:6 to 20. As David Johnston has

admitted, the Regulatory Update stated the facts of the FDA’s overall survival concern, but, at

his direction, withheld the fact of the FDA’s simultaneous recommendation to conduct a second

trial. Id., Ex. C, Trial Ex. 92, p.7; Id., Ex. B, Trial Tr., 4-152:24 to 4-156:20. Neither of those

expressions of fact was couched as, nor expressed as, “opinion” or “belief.”

           Then there are Aveo’s periodic Commission filings that David Johnston certified for

filing with the Commission. These start with the Form 10-Q for the period ending June 30, 2012

, which Johnston signed and certified for filing with the Commission on August 7, 2012. Harper

Decl., Ex. O, Trial Ex. 5 (Aveo Form 10-Q for period ending June 30, 2012), p. 82 of 134

(Johnston Certification); Id., Ex. B, Trial Tr., 4-111:23-4-112:9. Within that Form 10-Q, Aveo

states: “The FDA has expressed concern regarding the overall survival trend in the TIVO-1 trial

and has said that it will review these findings at the time of the NDA filing as well as during the

review of the NDA.” Id., Ex. O, Trial Ex. 5, p. 51 of 134. This statement of fact also

intentionally said nothing about the FDA’s recommendation to conduct a second clinical trial.

After this filing, Johnston signed and certified two more periodic filings containing similar

misleading statements of fact about the FDA’s expression of concern regarding overall survival,

again leaving out the FDA’s recommendation to conduct a second clinical trial. See id., Ex. P,

Trial Ex. 10 (Form 10-Q for period ending Sept. 30, 2012), p.45 of 124 (“The FDA has

expressed concern regarding the overall survival trend in the TIVO-1 trial and has said that it



                                                  8
will review these findings at the time of the NDA filing as well as during the review of the

NDA.”); id., Ex. Q, Trial Ex. 4 (Form 10-K for the year-ended Dec. 31, 2012), p.43 of 275 (“The

FDA has expressed concern regarding the overall survival trend in the TIVO-1 trial and has said

that these findings will be a subject of review during the NDA process.”); id., Ex B, Trial Tr., 4-

108:4 to 4-112:9 (admitting to certifying these Commission filings) Also, in January 2013,

Johnston signed another Form 8-K issuing the company’s revised risk factor disclosures, which,

yet again, made the same misleading statement about the FDA’s overall survival concern. Id.,

Ex. R, Trial Ex. 103 (Form 8-K dated Jan. 16, 2013), p.7 of 30 (“The FDA has expressed

concern regarding the overall survival trend in the TIVO-1 trial and has said that it will review

these findings at the time of the NDA filing as well as during the review of the NDA.”); id., Ex.

B, Trial Tr., 4-113:15 to 33 (admitting to signing Form 8-K on behalf of Aveo’s filing).

       In addition, David Johnston made similar misleading statements of fact at four investor

conferences. Starting on August 16, 2012, at the Canaccord Genuity Global Growth Conference,

Johnston described the facts of the FDA preNDA meeting as follows:

       When we met with the FDA in our pre-NDA meeting, this [overall survival
       detriment] caught their eye, and it’s –properly, it’s the FDA’s job to present safe
       and effective drugs to the U.S. population. And even though overall survival in
       this therapy is not an approvable endpoint, this is – the overall survival trend is
       moving in a different direction than PFS, and they expressed some concern and
       they would like an explanation. So along those lines, we are doing a lot of
       analyses to help address their concern, and we expect to do so as we file our NDA
       later this quarter.

Harper Decl, Ex. S, Trial Ex. 6, p. 3 of 6. This statement of fact intentionally concealed the

FDA’s recommendation to conduct a second clinical trial. And, at trial, David Johnston admitted

that, at the time he made these statements of fact at the investor conference, he knew, but did not

disclose, that Aveo had already planned, budgeted and started designing the recommended

second clinical trial, Tivo-2. Id., Ex. B, Trial Tr., 4-180:5-14.

                                                  9
       On September 10, 2012, at the Morgan Stanley Global Health Conference, Johnston

explained the FDA’s concern about overall survival by saying:

       Now that led the FDA to then say, this is something we need you to explain, and
       we expect to see it in your NDA submission and we expect to see from overall
       survival data et cetera. So that’s what we’re up with the FDA on now. And
       we’ve been having conversations with them throughout the summer. And as of
       right now, we are still on target to submit the NDA by the end of Q3 depending
       on the overall survival analysis, it may slip into the first part of Q4.

Harper Decl, Ex. T, Trial Ex. 99, p.2 of 9. This statement of fact, again, omitted the FDA’s

recommendation to conduct a second clinical trial as well as all of Aveo’s efforts to design,

budget and propose the new Tivo-2 trial to the FDA. At trial, Johnston admitted that he did not

mention Tivo-2. Id., Ex. B, Trial Tr., 4-203:2-17.

       On September 20, 2012, at the UBS Global Life Sciences Conference, Johnston gave a

similarly misleading description of the FDA’s overall survival concern saying:

       And that was a statistic that was noted at our pre-NDA meeting with the FDA.
       They were rightly concerned with the fact that the overall survival trends were
       going in a differed direction of PFS. Now at that time, they didn’t see any backup
       analysis. There was no explanation. They simply said, we need to understand
       this. And we think that is the right thing. It’s the FDA’s job to provide safe and
       effective drugs.

Harper Decl, Ex. U, Trial Ex. 101, p.3 of 5. Here, yet again, Johnston provided a factual

explanation of the FDA’s concern, but left out the material fact that the FDA had

recommended that Aveo conduct a whole new clinical trial, which the company had

already designed, budgeted and proposed to the FDA. Id., Ex. B, Trial Tr., 4-206:8 to 4-

207:15 (Johnston admitting he did not disclose submission of proposed trial to FDA).

       And, at the RBC Capital Markets Global Healthcare Conference in February 2013,

securities analyst Adnan Butt asked Johnston: “Have you – either your partner or the FDA

discussed any further trials in kidney cancer so far?” Harper Decl., Ex. V, Trial Ex. 16, p. 7.



                                                10
Johnston answered, “We have not had any formal discussions, no.” Id. As Johnston admitted at

trial, when he gave this misleading answer, he knew that Aveo had already designed and

proposed the new clinical trial to the FDA in a formal Type A meeting request. Id., Ex. B, Trial

Tr., 4-212:3-213:8.

       As demonstrated by the record, when viewed in the light most favorable to the

Commission, there is more than enough evidence for the jury to find that Johnston made

misleading statements of fact that were not opinion.

IV.    A Reasonable Jury Could Find Johnston Acted with Scienter when He Misled Investors

       There is also more than enough evidence in the record for a reasonable jury to find that

Johnston acted with scienter when he led Aveo’s communications strategy to never disclose the

FDA’s recommendation unless it became a requirement.

       First, Johnston admitted he reviewed and understood Dr. Slichenmyer’s presentation on

May 11, 2012 (the one delivered on the same day as the preNDA meeting) that the FDA’s

concerns that included the recommendation for a new trial created a “high risk” of non-approval

if Aveo submitted an NDA for Tivo without doing the recommended study. Id., Ex. B, Trial Tr.,

4-127:14-20

       Second, Johnston admitted that when the company disclosed the FDA’s overall survival

concern on August 2, 2012, he knew that it would cause investment analysts to want to know if

the FDA had recommended any additional clinical trials. Id., 4-160:2-14; 4-162:16-19.

       Third, with the knowledge of the high risk the FDA’s recommendation posed to approval

and the obvious interest of market securities analysts, Johnston then led his communications

team in a deliberate plan to withhold any mention of the recommendation on the earnings

conference call that followed the August 2, 2012 press release. Id., 4-167:7-11



                                               11
       Fourth, David Johnston sat in on the August 2, 2012 conference call and listened as

Aveo’s CMO, Dr. Slichenmyer, followed the script and delivered the misleading answers to the

questions from analysts eager to understand the full extent of what the FDA had asked Aveo to

do to remedy the FDA’s concerns. These questions included a point-blank question from analyst

Salveen Richter about whether the FDA had “pushed” Aveo on doing some additional studies.

Id., Trial Tr., 4-163:17-18; 4-164:10-12, 18-20; 4-167:18-168:6; Id., Ex. N, Trial Ex. 76

(Transcript of Aug. 2, 2012 conference call).

       In the face of this powerful evidence of willful intent to mislead investors, Johnston

advances three flimsy excuses, which do nothing to erode the power of this evidence.

Furthermore, Johnston’s arguments really just dispute this evidence, which is not a basis to grant

a Rule 50 motion. As the Court is well aware, the sole question posed by such a motion is

whether, in the light most favorable to the Commission, there is legally sufficient evidence for a

reasonable jury to find that Johnston acted with scienter. As set forth above, there is.

       The first of Johnston’s scienter arguments is that, because there is insufficient evidence

for the jury to find he had a duty to disclose, he therefore could not have acted with scienter

when he intentionally carried out the plan to withhold the recommendation from investors. As

the Commission set forth above in Section II, there is more than sufficient evidence for a

reasonable jury to find that David Johnston affirmatively and deliberately disclosed only part of

the FDA’s survival concerns, thus giving rise to a duty to disclose the recommendation of a

second trial.

       Second, Johnston claims that his participation in Aveo’s boilerplate risk factor

disclosures in Aveo’s SEC filings somehow excuses him from deliberately creating a plan to

withhold the FDA recommendation from investors. The ridiculousness of this argument is



                                                 12
shown by what Johnston actually did. If it were true that Johnston believed that the company’s

risk-factor disclosures had already informed investors of the risk posed by the FDA’s actual

recommendation, he would have not created an internal plan to withhold that fact from investors

on the August 2, 2012 conference call. As the Court noted in denying Johnston’s motion for

summary judgment, “[a] reasonable factfinder could find that the disclosures made were

insufficient to ‘weaken the inference of scienter,’ City of Dearborn Heights Act 345 Police &

Fire Ret. Sys. v. Waters Corp., 632 F.3d 751, 760 (1st Cir. 2011), and that the public-facing

statements made by Johnston and Aveo diverged significantly from internal discussions such that

a jury could infer an intent to deceive. Greebel, 194 F.3d at 196.” ECF No. 133 (Memo &

Order), pp.16-17.

       Third, Johnston cites evidence that he followed Aveo’s processes for corporate disclosure

process as a basis to find that he lacked scienter. But Johnston’s participation in this process

cannot insulate him from liability. First, in the process itself, Astellas told Johnston that the

FDA recommendation should be disclosed. In August 2012, Johnston received an email from

Astellas’s corporate communications group that told Aveo that Astellas thought “it is fair to note

that an additional study will also be conducted and is under discussion with the FDA,” Harper

Decl., Ex. W, Trial Ex. 94 (Kataoka email); Trial Tr., 6-9:5 to 6-12:20. Second, the analyst

questions during the August 2, 2012 investor conference call should have prompted additional

review and internal questioning of the chosen course of action. Third, Johnston admitted that he

did not wait to consider the views of everyone in this process. He admitted on the stand that he

did not typically wait to ensure he received feedback from Aveo board members prior to making

company disclosures, Id., Ex. A, Trial Tr. 5-224:10 to 5-226:6. And, fourth, there is evidence

that, during the process, Johnston was not entirely honest in his depiction of the risk at stake,



                                                  13
including intentionally downplaying the risk of the FDA’s recommendation in making

management representations to JP Morgan’s underwriting counsel, Pat O’Brien, in January 2013.

Id., Ex. A, Trial Tr., 5-145:24 to 5-149:22.

         In sum, there is more than enough evidence from which a reasonable jury could find that

Johnston acted with scienter when he carried out Aveo’s plan to deliberately withhold from

investors the FDA’s recommendation to conduct another clinical trial. Furthermore, as the First

Circuit has pointed out, state of mind – like materiality – is typically a question left for the jury.

SEC v Ficken, 546 F.2d 45, 51 (1st. Cir. 2008); see also SEC v. EagleEye Asset Management,

LLC, 975 F. Supp. 2d 151, 160-61 (D. Mass. 2013) (“[e]ncroaching upon the province of juries

to decide questions of fact, such as the defendant’s state of mind, violates not only the

constitutional rights of the parties in the suit, but also the constitutional rights of the jurors

themselves.”). This is especially true where, as here, there is record evidence showing a

divergence between Aveo’s internal assessment of a “high risk” of nonapproval posed by the

recommendation to do another trial and the company’s outward-facing statements on the FDA’s

concerns about overall survival, which Johnston ensured would omit that recommendation.

Greebel v. FTP Software, Inc., 194 F.3d 185, 196 (1st Cir. 1999) (identifying “divergence

between internal reports and external statements on same subject” as relevant evidence to show

scienter). 1

V.       A Reasonable Jury Could Find Johnston Falsely Certified Aveo’s Periodic Filings

         Rule 13a-14 of the Exchange Act required Johnston, as a CFO of a public company, to

issue a personal certification indicating that he reviewed Aveo’s Commission filings made

1
  Johnston argues that the same evidence that indicates that he lacked scienter also shows that he acted with due
care. Motion, p.20-21. The Commission responds that the same evidence detailed in the text above providing a
sufficient evidence for a reasonable jury to conclude that Johnston acted with scienter also provides a basis for a
reasonable jury to conclude that he acted without due care in orchestrating the withholding of the FDA’s
recommendation from investors.

                                                          14
pursuant to Section 13(a) of the Exchange Act (the Forms 10-Q and 10-K) and that, based on his

knowledge, the reports did not contain any materially misleading statements. 17 C.F.R.

§240.13a-14 (2002). Johnston made those certifications for Aveo’s Forms 10-Q for the periods

ending June 30, 2012 and September 30, 2012, and its Form 10-K for the year ended December

31, 2013. Harper Decl., Ex. B, Trial Tr., 4-110:18-23; 4-111:1-9, 12-19; 4-111:23-112:5. As set

forth above, there is a legally sufficient evidentiary basis for a reasonable jury to find that when

Johnston certified these forms he knowingly or negligently failed to disclose a material fact – the

FDA’s recommendation to conduct a second clinical study – and, by extension, falsely certified

Aveo’s public filings.

                                          CONCLUSION

       Based on the foregoing, the Commission respectfully submits that there is a legally

sufficient evidentiary basis for a reasonable jury to conclude that David Johnston made voluntary

selective disclosures of the FDA’s survival concerns that gave rise to a duty to disclose the

FDA’s recommendation to conduct a second clinical trial for Tivo. There is also legally

sufficient evidence for a reasonable jury to conclude that Johnston knowingly and negligently

misled investors by withholding that official FDA recommendation from disclosure as part of a

corporate communications scheme undertaken with others in the company and as part of his own

misleading statements to investors. The Court should submit this case to the jury.




                                                 15
                                             SECURITIES AND EXCHANGE COMMISSION
                                             By its attorneys,

                                             /s/ Richard M. Harper II

                                             Richard M. Harper II (BBO # 634782)
                                             Susan Cooke Anderson (DC Bar No. 978173)
                                             Eric Forni (BBO # 669685)
                                             Attorneys for Plaintiff
                                             SECURITIES AND EXCHANGE COMMISSION
                                             33 Arch Street, 24th Floor
                                             Boston, MA 02110
                                             (617) 573-8979 (Harper direct)
                                             (617) 573-4590 (fax)
                                             harperr@sec.gov (Harper email)


DATED: November 19, 2018

                                CERTIFICATE OF SERVICE

       I, Richard M. Harper II, hereby certify that this document was filed on this date through
the ECF system and will be sent to the registered participants as identified on the Notice of
Electronic Filing (NEF) as of the date of this filing.

                                             /s/ Richard M. Harper II



DATED: November 19, 2018




                                               16
